t c memo united_states tax_court renee trupin d’aunay petitioner v commissioner of internal revenue respondent docket no filed date renee trupin d’aunay pro_se scott e fink and donald a glasel for respondent memorandum findings_of_fact and opinion cohen judge this proceeding was commenced under sec_6015 for review of respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability with respect to joint returns filed with barry trupin trupin for through unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure petitioner’s background and lifestyle findings_of_fact petitioner attended the university of oklahoma where she received an undergraduate degree in interior design and painting in she received a masters in art history petitioner married trupin on date after executing an antenuptial agreement petitioner and trupin executed a separation agreement on date the separation agreement provided in part the parties acknowledge that there are certain tax_deficiency claims pending against them with respect to joint federal_income_tax returns filed by them notwithstanding anything to the contrary contained herein the husband hereby assumes responsibility for any and all potential liabilities including but not limited to penalties interest and expenses arising out of such claims and he hereby agrees to hold the wife harmless from and to indemnify the wife against the same the separation agreement contained a mutual release of any debts or obligations between trupin and petitioner other than those set forth in the separation agreement petitioner married brice d’aunay d’aunay in france on date trupin was the chairman of the board_of rothschild reserve international rri and controlled various subsidiary and affiliated corporations petitioner was an employee and or senior vice president of rri from to rri structured and sold limited_partnerships for tax advantages as senior vice president of rri petitioner worked with investors and their banks to obtain letters of credit which were then discounted after her marriage to trupin petitioner spent substantial amounts of time furnishing and arranging for repair and painting of various residences acquired by trupin or corporations owned or controlled by him petitioner knew that the decorating expenditures were paid_by trupin’s corporations although petitioner was not regularly employed in the office of rri after she received salaries from trupin’s corporations as follows rri dollar_figure dollar_figure prudential american dollar_figure realty corp no income_tax was withheld from petitioner’s income from rri or prudential american realty corp prudential during through petitioner and trupin enjoyed a lavish lifestyle accumulating through the use of the corporations owned and controlled by trupin elaborate houses furnishings automobiles art and jewelry they made extensive personal_use of a 105-foot yacht known as tara t that was owned and controlled by a corporation the yacht had a crew of five during through corporate credit cards were used to pay personal expenses of petitioner and trupin petitioner and trupin filed joint federal_income_tax returns for through they reported taxable_income of dollar_figure dollar_figure dollar_figure none and none on those returns respectively on the tax returns a w was placed next to items to signify that the item was attributable to petitioner on the and returns a w was placed next to losses of dollar_figure and dollar_figure respectively from american national associate sec_367 ana trupin’s tax_shelter business began a rapid decline as a result of changes in the tax law in in a letter dated date in relation to a requested extension of time to file rri’s tax_return for the year ended date rri’s accountants represented the extension requested is for the fiscal_year ended date through the taxpayer’s organization employed approximately people in the headquarter’s office which included accounting and financial personnel after the rothschild organization has had no sales whatsoever of its products ie commercial real_estate and leased computer equipment from which it had previously derived its income in fact it is estimated that losses of dollar_figure to dollar_figure may have been realized virtually eliminating the corporation’s equity because of the sudden decimation of the taxpayer’s business only three part time out of full time personnel remain to handle the administration of the corporation’s business the corporation in the last six months had to abandon its offices pincite seventh avenue and has moved twice in the chaos of multiple moves with minimum personnel hundreds of transfiles were loaded and placed in storage the task of locating and retrieving needed information in order to properly file a return is an exceedingly laborious one in the corporation was terminating its involvement in approximately leasing transactions which must be properly analyzed petitioner was aware that trupin had cashflow problems in petitioner was also aware that tax law changes had adversely affected the viability of trupin’s tax_shelter businesses she signed a letter dated date resigning as an officer of the rothschild collection ltd yet on date petitioner executed as president a certificate of amendment of the certificate of incorporation of the rothschild collection ltd notwithstanding financial difficulties resulting from the decline of trupin’s tax_shelter businesses petitioner continued much of the lifestyle that she had previously enjoyed driving one or more rolls royce automobiles acquiring residential properties and a boat and dealing in antiques art and jewelry as set forth below beginning in petitioner and trupin maintained separate residences they continued to cooperate however with respect to the disposition of assets and ultimately in transferring assets outside of the united_states as set forth below petitioner did not file a federal_income_tax return for any year from through in trupin purchased a home in tortola british virgin islands tortola for petitioner for dollar_figure in trupin and petitioner began incorporating companies outside the united_states on date petitioner created blue lotus holdings ltd blue lotus in the british virgin islands trupin paid dollar_figure for the formation of blue lotus there was no business_purpose for the formation of blue lotus blue lotus was subsequently used as an alter ego of petitioner for among other things holding title to her residence and for selling artwork and other items at sotheby’s in new york city new york in date petitioner purchased a regal commodore boat named black lotus for dollar_figure trupin paid dollar_figure as a downpayment on the boat petitioner financed the balance of the boat providing false financial information to the lender the boat was stored in the virgin islands as of date petitioner owned a rolls royce silver spur and a jeep wrangler between date and date petitioner received at least dollar_figure from trupin as proceeds from the disposition of residences and other assets owned by trupin or corporations controlled by trupin irs assessments the first letter of proposed deficiency which allowed trupin and petitioner an opportunity for administrative review in the internal_revenue_service irs office of appeals for and was mailed on date the first letter of proposed deficiency which allowed trupin and petitioner an opportunity for administrative review in the irs office of appeals for was mailed on date on date and date respondent sent notices of deficiency to petitioner and trupin for through for through respondent determined deficiencies of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively and additions to tax pursuant to sec_6661 of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively in the notices of deficiency for through respondent determined that petitioner and trupin received additional income from their unreimbursed personal_use of the corporate yacht of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively in the notice_of_deficiency for and respondent disallowed the partnership losses from petitioner’s investment in ana of dollar_figure and dollar_figure respectively and investment_interest expenses in for ana of dollar_figure on date a petition was filed in this court at docket no on behalf of trupin and petitioner contesting their federal_income_tax liabilities for and on date another petition on behalf of petitioner and trupin was filed in this court at docket no contesting liabilities determined for and on date a stipulation of settled issues was filed with respect to certain adjustments at issue at docket no on date an order of dismissal and decision was entered in each case in date petitioner through counsel filed motions for leave to file motions to vacate decisions contending that the petitions were not filed with her authority or consent on date petitioner’s oral motions to withdraw her motions for leave to file motions to vacate decisions were granted thus without regard to her claims under sec_6015 the liability of petitioner and trupin for the deficiencies for the years in issue was established by decisions now final as a result of the decisions entered against petitioner and trupin in deficiencies penalties and additions to tax were assessed against petitioner and trupin as of date the balances owing were dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioner’s conduct in date pieces of crated material were held in storage in pennsylvania in the name of petitioner the crated material had been removed from mansions previously owned by trupin’s entities and used or intended as residences of petitioner and trupin in date at trupin’s request petitioner caused approximately crates to be shipped to trupin in vancouver canada from date through date petitioner and or trupin lent a concert grand piano and two stools worth dollar_figure million to the museum of fine arts in boston on date petitioner requested that the piano be removed from the museum of fine arts and shipped to trupin in washington state on date petitioner purchased property in claverack new york claverack property without a mortgage on date title to the claverack property was transferred to blue lotus various items of furniture collectibles and other valuable property were stored in crates and containers in or on the claverack property on date the irs seized the claverack property and its contents as part of its collection efforts with respect to the amounts owed by petitioner and trupin for through on date the irs changed all of the locks on the claverack property and placed on the property notification that the seizure had occurred thereafter petitioner illegally entered the claverack property and removed paintings and other items she was indicted as a result in date petitioner entered into a plea agreement in the u s district_court for the northern district of new york in which she pleaded guilty to a violation of sec_7212 to wit the forcible rescue of seized property in the plea agreement petitioner agreed to the following the defendant is pleading guilty because she is in fact guilty of the charge contained in count one of indictment 96-cr-361 in pleading guilty to this count the defendant acknowledges that if she elected to go to trial the united_states would prove beyond a reasonable doubt all of the facts set forth in paragraph and further acknowledges that those facts would support her conviction on the charge contained in count one of indictment 96-cr-361 the defendant also specifically admits the following facts as true and declares these facts to be true under the penalties of perjury to title united_states_code section statement of relevant facts on or about date in the northern district of new york the defendant renee v trupin also known as renee daunay and renee virginia cornelius did unlawfully knowingly and forcibly rescue and cause to be rescue property that had been seized by the internal_revenue_service specifically the defendant entered buildings and real_property located at one block lane claverack new york knowing that property had been seized by the united_states at all times the defendant acted knowingly intentionally willfully and not by mistake or other innocent reason the defendant hereby agrees to pay restitution to all persons and entities who suffered a monetary loss as a result of the defendant’s misconduct whether or not embraced in the counts of the defendant’s conviction and whether or not the defendant derived any direct financial benefit therefrom the defendant specifically agrees to surrender assign and transfer those three paintings removed from the premises at one block lane claverack new york to the internal_revenue_service and acknowledges that the sentencing court may include an order of restitution in an amount greater than that set forth herein depending upon the proof available at the time of sentencing also in the irs levied on proceeds from the sale of paintings that had been consigned to sotheby’s in date blue lotus instituted a wrongful_levy action in the u s district_court for the southern district of new york to recover the proceeds seized by the irs from the sale of the paintings consigned to sotheby’s in date blue lotus instituted a wrongful_levy action in the u s district_court for the northern district of new york alleging that blue lotus was the rightful owner of the claverack property during the course of the district_court litigation d’aunay represented that he and his brother were the owners of blue lotus d’aunay also gave misleading testimony about his relationship to petitioner after the u s district_court for the southern district of new york expressed doubts as to the credibility of d’aunay blue lotus agreed to dismissal of both wrongful_levy suits with prejudice in relation to dismissal of the litigation in the u s district_court for the northern district of new york the parties stipulated and the court ordered this dismissal shall operate as an adjudication on the merits that the plaintiff blue lotus holdings limited inc is the alter ego and nominee of renee trupin a k a renee virginia cornelius a k a renee daunay on date petitioner filed a form_8857 request for innocent spouse relief the determination that is the basis of this case was set forth in a notice_of_determination concerning relief from joint_and_several_liability under sec_6015 dated date the stated reason for the determination denying relief was as follows you had actual knowledge or should have known of the tax_deficiency items you participated in a fraudulent scheme to transfer assets between spouses it would not be inequitable to hold you liable considering all facts and circumstances material attached to the determination explained petitioner’s employment by rri and prudential which led to the conclusion that she had knowledge of the tax_liabilities her execution of a separation agreement signed date acknowledging claims of tax deficiencies then pending the liquidation of assets by petitioner and trupin through sotheby’s and through blue lotus as petitioner’s nominee false testimony of petitioner’s then husband d’aunay transfers of assets to canada and otherwise as a means of placing the proceeds of sale beyond the reach of collection by the irs conviction of petitioner of forcible rescue of seized property and other conclusions regarding petitioner’s lack of credibility during the course of discovery in this case petitioner refused to answer questions concerning assets that were transferred to her and or that petitioner owned since and her annual net_worth for each year since she refused to disclose any residence other than her mother’s address in tulsa oklahoma that she used for mailings in this case petitioner did so despite the court’s admonishment that her failure to respond more fully to respondent’s discovery requests could result in sanctions against her after various hearings and status reports on date respondent’s motion to impose sanctions for failure to comply with court-ordered discovery was granted in that petitioner is prohibited from presenting documentary or testimonial evidence in this proceeding which is the subject matter of respondent’s discovery requests that has not otherwise been provided to respondent as of the date of this order relating to the assets that petitioner has owned since and her annual net_worth for each year since at the time of trial of this case in date petitioner refused to answer questions concerning her residence at the time that she filed the petition her current residence and property owned by petitioner or her husband d’aunay as a result and after several warnings by the court petitioner did not present any reliable evidence of her current financial situation insofar as that situation is relevant to considerations of equity as discussed below opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse generally is jointly and severally liable for the entire tax due for that taxable_year sec_6013 a spouse requesting spouse may however seek relief from joint_and_several_liability by following procedures established in sec_6015 sec_6015 a requesting spouse may request relief from liability under sec_6015 or if eligible may allocate liability according to provisions under sec_6015 sec_6015 if relief is not available under sec_6015 or c an individual may seek equitable relief under sec_6015 sec_6015 analysis sec_6015 provides in pertinent part as follows sec_6015 procedures for relief from liability applicable to all joint filers -- in general --under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement the requirements of sec_6015 are stated in the conjunctive accordingly a failure to meet any one of them prevents a requesting spouse from qualifying for the relief offered therein 119_tc_306 respondent argues and we agree that petitioner has failed to satisfy the requirements of subparagraphs c and d of sec_6015 petitioner was well aware of the business activities of trupin and was a participant in the expenditure of funds far exceeding any amounts ever reported on a joint tax_return with trupin petitioner also knew that she had significant earnings during the years in issue and that no income_tax was withheld from her earnings petitioner’s response is that although she does not recall specifically what occurred she may have been shown only the signature page of the tax returns and told to sign and the returns were too complicated for her to understand taxpayers seeking to prove that they had no knowledge or reason to know of an item giving rise to an understatement_of_tax must demonstrate at a minimum that they have fulfilled a duty_of inquiry with respect to determining whether their correct_tax liability was reported on the return for the year for which they seek relief 872_f2d_1499 11th cir affg tcmemo_1988_63 114_tc_276 when taxpayers fail to fulfill their duty_of inquiry they are ordinarily charged with constructive knowledge of any understatements on their returns see 992_f2d_1256 2d cir affg tcmemo_1992_228 crowley v commissioner tcmemo_1995_551 affd without published opinion sub nom cockrell v commissioner 116_f3d_1472 2d cir cohen v commissioner tcmemo_1987_537 the provisions providing relief from joint_and_several_liability are designed to protect the innocent not the intentionally ignorant petitioner has not satisfied her burden here moreover on the entire record of petitioner’s enjoyment of the fruits of the consistent pattern of underpayment of taxes and of her subsequent efforts to defeat collection efforts of the irs we cannot conclude that it would be inequitable to hold her liable for the deficiencies in tax in issue in this case she is not entitled to relief under sec_6015 sec_6015 analysis sec_6015 allows a taxpayer who is eligible and so elects to limit his or her liability to the portion of a deficiency that is properly allocable to the taxpayer as provided in sec_6015 sec_6015 under sec_6015 generally any items that give rise to a deficiency on a joint_return shall be allocated to the individual filing the return in the same manner as they would have been allocated if the individual had filed a separate_return for the taxable_year under sec_6015 the portion of the deficiency for which the electing spouse is liable is increased by the value of any disqualified_asset transferred to the taxpayer the term disqualified_asset means any property or right to property transferred to the taxpayer making the election under sec_6015 by the other individual filing the joint_return if the principal purpose of the transfer was the avoidance of tax or payment of tax sec_6015 under sec_6015 there is a presumption that any asset transfer that occurs after the date that i sec_1 year before the first letter of proposed deficiency is sent by the irs has as its principal purpose the avoidance of tax or payment of tax in respondent’s posttrial brief respondent concedes that the entire deficiencies for through are allocable to trupin under sec_6015 in addition respondent concedes that dollar_figure and dollar_figure are allocable to trupin in and respectively respondent contends however and we agree that the disallowed losses from petitioner’s investment in ana as reported on the joint returns for and as petitioner’s item are allocable to petitioner as to and however respondent argues that the amounts allocable to petitioner should be increased to reflect the tax_benefit that petitioner received from items allocated to trupin to the extent that those items gave rise to a tax_benefit for petitioner ie deductions reducing petitioner’s earned_income sec_6015 121_tc_73 respondent also traces various assets that were transferred to petitioner by trupin within the period for which transfers are presumed to have as their principal purpose the avoidance of tax or payment of tax and other transfers that respondent has shown to have as a principal purpose the avoidance of tax or payment of tax petitioner’s only response to the detailed analysis in respondent’s brief of transfers reflected in the stipulation is that trupin was repaying loans to her petitioner’s explanation is unpersuasive she has stipulated that her net_worth as of date did not exceed dollar_figure because she refused to provide information concerning her assets in response to court-ordered discovery she was prohibited from presenting documentary or testimonial evidence relating to the assets that she owned since or her annual net_worth for each year since all pre-existing debts owed by trupin to petitioner were released in the separation agreement executed date in any event under the circumstances there was no reasonable explanation of the source of funds that petitioner would have used to lend money to trupin we cannot conclude that the amounts that she received from trupin were repayments of bona_fide loans the presumption of sec_6015 as well as the entire record in this case leads us to conclude that those transfers made between date and date totaling dollar_figure were for tax-avoidance purposes and that the portions of the deficiency for which petitioner is liable should be increased by the amount of those transfers respondent also argues that other transfers occurring between date and date were made for the avoidance of tax or payment of tax to the extent that payments were made with respect to acquisitions of property outside of the united_states we agree with respondent thus the purchase of real_property in tortola the formation of blue lotus and the acquisition of black lotus for which trupin provided a total of dollar_figure appear by the preponderance_of_the_evidence to create disqualified assets with respect to other transfers however the purpose is ambiguous for example respondent asserts that transfers to petitioner and her mother totaling dollar_figure between date and date the payment of dollar_figure toward the purchase of a rolls royce in and dollar_figure in proceeds from sales of collectibles through sotheby’s should also be treated as transfers for the purpose of avoiding tax we are unwilling however to carry the inference to all transfers to petitioner by trupin during the period of their marriage we are not persuaded that the items listed in this paragraph increase petitioner’s liability under sec_6015 respondent also argues that petitioner is disqualified from relief under sec_6015 to the extent that she had actual knowledge of the facts concerning disallowed deductions for and omitted income for all of the years in issue respondent acknowledges the burden to prove actual knowledge by a preponderance_of_the_evidence on this issue 116_tc_189 see 115_tc_183 affd 282_f3d_326 5th cir petitioner was actively involved in rri’s tax_shelter business as an employee and as an officer and was well aware of the investments giving rise to the disallowed deductions for see crowley v commissioner tcmemo_1995_551 with respect to the unreported income from constructive dividends during the later years petitioner was well aware that she and trupin used the yacht for personal purposes that the yacht was owned by a corporation owned or controlled by trupin and that the corporation was not reimbursed for personal_use of the yacht to the extent of these items therefore respondent has proven that petitioner had actual knowledge disqualifying her from relief under sec_6015 aside from her overall denials and disclaimers petitioner has given us no reason to reject respondent’s allocations of amounts for which petitioner is not entitled to relief under sec_6015 except as set forth above with respect to transfers before date she is not entitled to relief beyond the concessions made by respondent in the posttrial brief sec_6015 analysis sec_6015 provides an additional opportunity for relief to those taxpayers who do not otherwise meet the requirements of subsection b or c of sec_6015 specifically sec_6015 gives respondent the discretion to grant equitable relief from joint_and_several_liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax we have jurisdiction to review respondent’s denial of petitioner’s request for equitable relief under sec_6015 118_tc_106 affd 353_f3d_1181 10th cir butler v commissioner t c pincite we review such denial of relief to decide whether respondent abused his discretion by acting arbitrarily capriciously or without sound basis in fact jonson v commissioner supra pincite butler v commissioner supra pincite the review of respondent’s denial of petitioner’s request for relief under sec_6015 is a question of fact cheshire v commissioner supra pincite petitioner bears the burden of proving that respondent abused his discretion 120_tc_137 see also alt v commissioner t c pincite except as otherwise provided in sec_6015 petitioner bears the burden_of_proof jonson v commissioner supra pincite same as directed by sec_6015 respondent has prescribed procedures to use in determining whether a relief-seeking spouse qualifies for relief under sec_6015 at the time that petitioner filed her petition in this case those procedures were found in revproc_2000_15 2000_1_cb_447 revproc_2000_ sec_4 c b pincite lists seven threshold conditions that must be satisfied before respondent will consider a request for relief under sec_6015 the threshold conditions include the following no assets were transferred between the spouses filing the joint_return as part of a fraudulent scheme by such spouses there were no disqualified assets transferred to the requesting spouse by the nonrequesting spouse if there were disqualified assets transferred to the requesting spouse by the nonrequesting spouse relief will be available only to the extent that the liability exceeds the value of such disqualified assets for this purpose the term disqualified_asset has the meaning given such term by sec_6015 id a requesting spouse must satisfy all seven threshold conditions before respondent will consider his or her request for equitable relief under sec_6015 id we have upheld the use of these procedures in reviewing a negative determination see washington v commissioner supra pincite jonson v commissioner supra pincite as indicated above with reference to sec_6015 considering the facts and circumstances in this case we cannot conclude that it would be inequitable to hold petitioner liable for the deficiencies resulting from her filing joint returns with trupin for the years in issue a fortiori we cannot conclude that denial of relief was an abuse_of_discretion ie arbitrary capricious or without sound basis in fact see 122_tc_32 petitioner’s predicament has resulted from the activities in which she engaged with her former husband trupin exacerbated by her activities with her husband d’aunay it may occur to the reader that petitioner could or should make an offer_in_compromise under sec_7122 her refusal to provide financial information to the irs however also precludes that avenue of relief to take account of respondent’s concessions of the extent to which petitioner may be relieved from liability under sec_6015 decision will be entered under rule
